NO. 07-03-0434-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 NOVEMBER 2, 2004
                          ______________________________

                              BARBARA ANN STALLINGS,

                                                                Appellant

                                             v.

         ROBERT C. HENDERSON, II, M.D., ARTURO CARRILLO, M.D., and
         ROGENDRY, LTD., a limited partnership, and ARTURO CARRILLO
                  MEDICAL SERVICES, a Limited Partnership

                                                      Appellees
                        _________________________________

             FROM THE 251st DISTRICT COURT OF POTTER COUNTY;

                  NO. 90,578-C; HON. PATRICK PIRTLE, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Barbara Ann Stallings (Stallings) appeals from an order granting the motion for

summary judgment of, and denying her recovery against, Robert C. Henderson, II, M.D.,

Arturo Carrillo, M.D., and Rogendry, Ltd., a limited partnership, and Arturo Carrillo Medical

Services, a limited partnership (collectively referred to as Henderson).          She sued

Henderson to recover damages allegedly suffered when falling in the Henderson parking
lot. Henderson moved for summary judgment, alleging two grounds. The first dealt with

whether a landowner has the duty to protect against the natural accumulation of ice in its

parking lot, while the second concerned whether the condition of the lot posed an

unreasonable risk of harm since Stallings “was fully aware of the winter weather . . . and

the risks associated with” it. In the order of the court granting the motion for summary

judgment and denying her relief, the trial court said nothing of the grounds upon which it

relied. On appeal, Stallings presents four issues, each of which addresses the first ground

stated in the motion, i.e. the existence of a duty to act. None address the second ground.

We affirm the order of summary judgment.

        One moving for summary judgment may raise as many grounds as he chooses.

However, if several are raised and the trial court fails to specify, in its order, the particular

ground upon which it relied in granting the motion, an obstacle arises. Under that

circumstance, the non-movant must address each ground on appeal and illustrate why

none would support the judgment. Miller v. Galveston/Houston Diocese, 911 S.W.2d 897,

899 (Tex. App.–Amarillo 1995, no writ). Failing to do so entitles the appellate court to affirm

on any unaddressed ground. Id.

        As previously mentioned, Henderson posed two grounds for summary judgment.

The ground upon which the trial court relied in granting the relief went unspecified in its

order. Moreover, Stallings attacked only the first one in her appellate issues and brief.1


        1
          The record does contain a letter from the trial court wherein it stated that “I am persuaded that
naturally occurring ice in a parking lot does not pose an unreasonable risk of dang er, as a m atter of law.”
(Emphasis in original). Yet, to the extent that the document suggests the court found the initial ground
asserted by Henderson to be persuasive, the letter is of no consequence. This is so because “we must look
only to the order granting su mmary judg ment” to determine the grounds upon wh ich the trial court relied,
irrespective of any judicial com me nts tha t ma y appea r in a letter. Strather v. Dolgencorp of Tex., Inc., 96
S.W .3d 420, 423 (T ex. A pp.– Tex arka na 2 002 , no pet.).

                                                       2
Thus, we are compelled to affirm the order on the ground that went unaddressed. Miller

v. Galveston/Houston Diocese, supra.

       Accordingly, the order granting summary judgment and denying Stallings recovery

is affirmed.



                                              Brian Quinn
                                                 Justice




                                          3